Citation Nr: 1232309	
Decision Date: 09/19/12    Archive Date: 09/24/12

DOCKET NO.  94-03 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  What schedular evaluation is warranted for a lumbosacral strain with degenerative disc and joint diseases prior to October 18, 2001?

2.  What schedular evaluation is warranted for a lumbosacral strain with degenerative disc and joint diseases prior from October 18, 2001, to March 9, 2004?

3.  What schedular evaluation is warranted for a lumbosacral strain with degenerative disc and joint diseases prior from March 10, 2004, to May 9, 2006?

4.  What schedular evaluation is warranted for a lumbosacral strain with degenerative disc and joint diseases from May 10, 2006 to November 25, 2009?

5.  Entitlement to an effective date earlier than September 27, 1991, for the assignment of a 10 percent disability rating for post-operative residuals of the removal of a left leg sebaceous cyst.

6.  What schedular evaluation is warranted for a lumbosacral strain with degenerative disc and joint diseases since November 26, 2009?

7.  Entitlement to an extraschedular evaluation for a lumbosacral strain with degenerative disc and joint diseases.

8.  Entitlement to a compensable rating for a right anterior chest lesion (Ghon Complex), prior to September 27, 1991.

9.  Entitlement to a rating in excess of 10 percent for a right anterior chest lesion (Ghon Complex), since September 27, 1991.

10.  Entitlement to service connection for a gastrointestinal disorder.

11.  Entitlement to a psychiatric disorder, to include posttraumatic stress disorder (PTSD), to include secondary to service-connected disabilities.

12.  Entitlement to a total rating based on individual unemployability due to service connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant, his wife, and his son


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from November 1952 to November 1954.

This matter comes before the Board of Veterans' Appeals (Board) from various rating decisions of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).

In a January 1992 rating decision, the RO denied a compensable rating for right anterior chest lesion (Ghon Complex) and denied a compensable rating for post-operative residuals of the removal of a sebaceous cyst.

In a February 1994 rating decision, the RO found that new and material evidence had not been presented to reopen a claim for service connection for psychophysiological gastrointestinal reaction.

In an April 1996 decision, the Board denied entitlement to a compensable rating for the right anterior chest lesion and found that new and material evidence had not been presented to reopen claims of entitlement for psychophysiological gastrointestinal reaction and for a low back disorder.  The Board also granted a 10 percent rating for post-operative residuals of the removal of a sebaceous cyst.

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a May 2000 decision, the Court affirmed the grant of the 10 percent rating for post-operative residuals of a sebaceous cyst, vacated the remaining portion of the Board's 1996 decision, and remanded the issues to the Board.

Thereafter, in February 2001, the Board found that new and material evidence had been presented to reopen the claim of entitlement to service connection for a low back disorder and remanded that issue.  The Board also remanded the issues of whether new and material evidence had been submitted to reopen a claim of entitlement to service connection for psychophysiological gastrointestinal reaction and entitlement to a compensable rating for a right anterior chest lesion.

In April 2003, the RO granted entitlement to a 10 percent rating for the right anterior chest lesion effective September 27, 1991, the date of receipt of the claim for an increased rating; and granted service connection for lumbosacral strain with degenerative disc disease and degenerative joint disease, assigning a 10 percent rating from September 27, 1991.  The RO also assigned an effective date of September 27, 1991, for the 10 percent rating for post-operative residuals of the removal of a sebaceous cyst.  Finally, the RO denied entitlement to a total disability rating based on individual unemployability.

In November 2004, the Board remanded the issues of entitlement to an increased rating for lumbosacral strain with degenerative disc disease and degenerative joint disease; entitlement to an effective date earlier than September 27, 1991, for the assignment of a 10 percent rating for post-operative residuals of the removal of a sebaceous cyst; and entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU).

In the same November 2004 decision, the Board denied entitlement to a disability rating higher than 10 percent for the service-connected right anterior chest lesion and denied reopening of the claim of entitlement to service connection for a psychophysiological gastrointestinal reaction.  The Veteran appealed these decisions to the Court.  In a March 2007 memorandum decision, the Court vacated the portion of the Board's November 2004 decision denying these issues, and remanded the matter to the Board for action in compliance with the memorandum decision.

In a March 2007 supplemental statement of the case, the RO granted a 40 percent rating for the lumbar disability, effective, May 10, 2006.

In December 2007, the Board remanded all issues on appeal for further development.  In July 2011, the Board reopened the issue of entitlement to service connection for psychophysiological gastrointestinal reaction and split the reopened issue into claims of entitlement to service connection for a gastrointestinal disorder and entitlement to service connection for a psychiatric disorder.  The Board then remanded all issues on appeal.

A September 2001 VA treatment record reflects that the Veteran reported that he felt that his depression is worsened by his chronic pain.  Therefore, the appellant has raised a new theory of entitlement for his psychiatric disorder, secondary service connection.  As such, the psychiatric-disorder issue is as stated on the title page.  

The issues of entitlement to service connection for a pulmonary disorder, claimed as pulmonary emphysema, secondary to the right anterior chest lesion (Ghon Complex); multiple joint arthritis, to include left leg arthritis as secondary to post-operative residuals of the removal of a left leg sebaceous cyst; a left wrist disorder; hypertension secondary to the lumbar disability, the right lower extremity radiculopathy, a left wrist disorder, and a psychiatric disorder; an upper extremity disorder; and a skin disorder have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  
 
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

All issues save the issues of entitlement to increased ratings for a lumbosacral strain with degenerative disc and joint diseases prior to November 26, 2009; and the issue of entitlement to an effective date earlier than September 27, 1991, for the assignment of a 10 percent disability rating for post-operative residuals of the removal of a left leg sebaceous cyst are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  From September 27, 1991, to October 17, 2001, a lumbosacral strain with degenerative disc and joint diseases was not productive by a moderate limitation of motion, by muscle spasm on extreme forward bending and a unilateral loss of lateral spine motion in standing position, or by moderate intervertebral disc syndrome with recurring attacks.

2.  From October 18, 2001, to March 9, 2004, a lumbosacral strain with degenerative disc and joint diseases was productive by no more than moderate limitation of motion.

3.  From March 10, 2004, to May 9, 2006, a lumbosacral strain with degenerative disc and joint diseases was not manifested by a moderate limitation of motion, or by muscle spasm on extreme forward bending and a unilateral loss of lateral spine motion in standing position.

4.  From October 18, 2001, to March 9, 2004, a lumbosacral strain with degenerative disc and joint diseases was not productive of severe intervertebral disc syndrome with recurring attacks and with intermittent relief.

5.  From September 23, 2002, to March 9, 2004, a lumbosacral strain with degenerative disc and joint diseases was not productive of incapacitating episodes of intervertebral disc syndrome having a total duration of at least four weeks but less than six weeks during any 12-month term during this period.

6.  From March 10, 2004, to May 9, 2006, a lumbosacral strain with degenerative disc and joint diseases was not productive of moderate intervertebral disc syndrome with recurring attacks, or incapacitating episodes of intervertebral disc syndrome having a total duration of at least two weeks but less than four weeks during any 12-month term during this period.

7.  From September 26, 2003, to May 9, 2006, a lumbosacral strain with degenerative disc and joint diseases was not productive of thoracolumbar forward flexion less than 61 degrees; a combined range of thoracolumbar motion less than 121 degrees; or muscle spasm, guarding, or localized tenderness severe enough to cause an abnormal gait or abnormal spinal contour.

8.  From May 10, 2006 to November 25, 2009, the Veteran was receiving the maximum schedular rating for lumbar limitation of motion and lumbosacral strain under the old diagnostic codes for a lumbosacral strain with degenerative disc and joint diseases, and his lumbar disability was not productive of pronounced intervertebral disc syndrome during that time period.

9.  From May 10, 2006, to November 25, 2009, a lumbosacral strain with degenerative disc and joint diseases was not productive of unfavorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes of intervertebral disc syndrome having a total duration of at least six weeks during any 12-month term during this period.

10.  An unappealed June 1966 rating decision granted service connection for post-operative residuals of the removal of a left leg sebaceous cyst and assigned a zero percent disability rating.

8.  Thereafter, on August 23, 1991, the Veteran received VA treatment for post-operative residuals of the removal of a left leg sebaceous cyst.  An informal claim for an increased rating for post-operative residuals of the removal of a left leg sebaceous cyst was received at the RO on September 27, 1991.

9.  A 10 percent disability rating was assigned for post-operative residuals of the removal of a left leg sebaceous cyst effective September 27, 1991.

10.  It is not factually ascertainable that an increase in severity of the Veteran's post-operative residuals of the removal of a left leg sebaceous cyst occurred prior to September 27, 1991.



CONCLUSIONS OF LAW

1.  From September 27, 1991, to October 17, 2001, a lumbosacral strain with degenerative disc and joint diseases did not meet the criteria for an evaluation greater than 10 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5242, 5243 (2011); 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5292, 5295 (2003); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

2.  From October 17, 2001, to March 9, 2004, a lumbosacral strain with degenerative disc and joint diseases met the criteria for a 20 percent evaluation.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5242, 5243; 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5292, 5295; 38 C.F.R. § 4.71a, Diagnostic Code 5293.

3.  From March 10, 2004, to May 9, 2006, a lumbosacral strain with degenerative disc and joint diseases did not meet the criteria for an evaluation greater than 10 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5242, 5243; 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5292, 5295; 38 C.F.R. § 4.71a, Diagnostic Code 5293.

4.  From May 10, 2006, to November 25, 2009, a lumbosacral strain with degenerative disc and joint diseases did not meet the criteria for an evaluation greater than 40 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5242, 5243; 38 C.F.R. § 4.71a, Diagnostic Code 5010, 5292, 5295; 38 C.F.R. § 4.71a, Diagnostic Code 5293.

5.  The criteria for an effective date prior to September 27, 1991, for the assignment of a 10 percent rating for post-operative residuals of the removal of a left leg sebaceous cyst have not been met.  38 U.S.C.A. §§ 101, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.157, 3.400, 4.31 (2011); 38 C.F.R. § 4.118, Diagnostic Code 7804 (1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

What schedular evaluation is warranted for a lumbosacral strain with degenerative disc and joint diseases prior to October 18, 2001

What schedular evaluation is warranted for a lumbosacral strain with degenerative disc and joint diseases prior from October 18, 2001, to March 9, 2004

What schedular evaluation is warranted for a lumbosacral strain with degenerative disc and joint diseases prior from March 10, 2004, to May 9, 2006

What schedular evaluation is warranted for a lumbosacral strain with degenerative disc and joint diseases from May 10, 2006, to November 25, 2009

Veterans Claims Assistance Act
 
As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.
 
Pursuant to the November 2004 and July 2011 remands, the RO asked the Veteran in March 2005 and November 2011 correspondence, respectively, to identify all treatment for his lumbar disability since September 1991.   

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  The RO obtained VA and private treatment records as well as Social Security Administration records.  Pursuant to the July 2011 remand, the RO obtained additional records from the Durham VA medical center from 1991 to 1993 and from 1992 to 2002.  The RO afforded the appellant VA examinations in 2001, 2004, 2006, and 2008, to include an examination pursuant to the November 2004 remand.  

Pursuant to the July 2011 remand, in the November 2011 correspondence the RO asked the Veteran to authorize the release of records from Dr. Fiorilli from 1999 to the present.  The appellant did not respond to that request.  VA's duty to assist the Veteran is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  Rather, VA's duty is just what it states, a duty to assist, not a duty to prove a claim with the appellant only in a passive role.  If the claimant wants help, he cannot now passively wait when he has the ability to authorize the release of Dr. Fiorilli's records.  Wood v. Derwinski, 1 Vet. App. 406 (1991).  Therefore, no further development with regard to obtaining any additional private treatment records from Dr. Fiorilli is necessary.

The appellant was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Governing law and regulations

In April 2003, the RO granted entitlement to service connection for a lumbosacral strain with degenerative disc disease and degenerative joint disease and assigned a 10 percent rating effective September 27, 1991.  In a March 2007 supplemental statement of the case, the RO granted a 40 percent rating for the lumbar disability, effective May 10, 2006.

The spine rating criteria were changed during the period of the Veteran's claim.  Effective September 26, 2003, VA revised the criteria for evaluating general diseases and injuries of the spine.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003).  Under these circumstances, the regulation as it existed prior to the change is applicable to the appellant's claims for the periods prior to and after the dates of the respective regulatory changes, and the revised regulations are applicable from the effective dates of the change forward.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

Under former Diagnostic Code 5292, slight, moderate, and severe limitations of lumbar motion warranted a 10, 20, and 40 percent ratings, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).

The old Diagnostic Code 5295 provided for a 10 percent rating for characteristic pain on motion, and a 20 percent rating for a lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in a standing position.  A 40 percent evaluation is warranted when severe, with listing of whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).

Diagnostic Code 5293, effective prior to September 23, 2002, provided a 60 percent rating for pronounced intervertebral disc syndrome, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, and little intermittent relief.  A 40 percent rating was provided for severe symptomatology manifested by recurring attacks with little intermittent relief.   A 20 percent rating was warranted for moderate symptomatology manifested by recurring attacks.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Under the new criteria, a 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less, or where there is favorable ankylosis of the entire thoracolumbar spine.

A 20 percent rating is warranted when forward flexion of the thoracolumbar spine is not greater 60 degrees; when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or when muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.

Note (1): VA evaluates any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2011).

Under the new criteria, the rating schedule also provides that an intervertebral disc syndrome (preoperatively or postoperatively) is rated under either the General Rating Formula for Diseases and Injuries of the Spine, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011), a 60 percent is in order for an intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  A 40 percent rating is assigned when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Finally, a 20 percent rating is assigned when there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.

Note (1): For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).

When evaluating a loss of range of motion, consideration is given to the degree of functional loss caused by pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal disorders rated on the basis of limitation of motion requires consideration of functional losses due to pain).  

Analysis

A review of VA and private treatment records shows that from September 27, 1991, to October 17, 2001, the appellant's lumbosacral strain with degenerative disc and joint diseases was not manifested by a moderate limitation of lumbar motion, by muscle spasm on extreme forward bending and a unilateral loss of lateral spine motion in standing position, or by moderate intervertebral disc syndrome with recurring attacks.  A VA examination was not conducted during that time period, and VA and private treatment records do not contain findings addressing lumbar motion.  VA and private treatment records also do not contain evidence of recurring attacks of a lumbar intervertebral disc syndrome.

A review of the October 18, 2001 VA examination report and VA treatment records shows that from October 18, 2001, to March 9, 2004, a lumbosacral strain with degenerative disc and joint diseases was productive by no more than moderate limitation of motion.  The October 2001 VA examination reports reflect that forward flexion was to 60 degrees, extension was to 20 degrees, lateral flexion was to 30 degrees bilaterally, and rotation was to 20 degrees bilaterally.  The combined range of motion was to 180 degrees.  Given that forward flexion was to 60 degrees, the limitation of lumbar motion was moderate under the old criteria at the October 2001 VA examination.  

The October 2001 examination reports also show no muscle spasm on extreme forward bending and loss of lateral spine motion, unilateral, in standing position.  Given that forward flexion was to 60 degrees and the combined range of motion was to 180 degrees, any limitation of lumbar motion shown at that 2001 VA examination was not severe in nature under the old criteria, nor did the limitation of motion meet the criteria for a higher rating under the new criteria from September 26, 2003, to March 9, 2004.  Forward flexion of the thoracolumbar spine was not 30 degrees or less, and there was no favorable ankylosis of the entire thoracolumbar spine.  The Board notes that VA treatment records from October 18, 2001, to March 9, 2004, do not contain any lumbar range-of-motion testing.

A review of the October 18, 2001 VA examination report and VA treatment records shows that from October 18, 2001, to March 9, 2004, the appellant's lumbosacral strain with degenerative disc and joint diseases was not productive of a severe intervertebral disc syndrome with recurring attacks and with intermittent relief; and that from September 23, 2002, to March 9, 2004, a lumbosacral strain with degenerative disc and joint diseases was not productive of incapacitating episodes of intervertebral disc syndrome having a total duration of at least four weeks but less than six weeks during any 12-month term during this period.  

At the October 2001 VA examination, palpation of the lumbar paraspinal muscle area revealed tenderness with spasm.  There were, however, no muscle or sensory lower extremity abnormalities.  Reflexes were 2+ and equal bilaterally in the knees and ankles.  Power was 4/5 in the lower extremities with the weakness mainly due to the tenderness of the Veteran's back.  VA treatment records show no evidence of recurring attacks or incapacitating episodes of lumbar intervertebral disc syndrome from October 18, 2001, to March 9, 2004.

A review of the March 10, 2004, VA examination, and VA treatment records show that from March 10, 2004, to May 9, 2006, a lumbosacral strain with degenerative disc and joint diseases was not manifested by a moderate limitation of motion, or by muscle spasm on extreme forward bending and a unilateral loss of lateral spine motion in standing position.  The March 2004 examination report reflects that forward flexion was to 85 degrees, extension was to 15 degrees, lateral flexion was to 20 degrees bilaterally, and rotation was to 20 degrees bilaterally.  The combined range of motion was to 180 degrees.  This examination report also shows no muscle spasm on extreme forward bending and loss of lateral spine motion, unilateral, in standing position.  The March 2004 VA examiner specifically noted an absence of a muscle spasm.  The lumbosacral strain with degenerative disc and joint diseases was not productive of thoracolumbar forward flexion less than 60 degrees; a combined range of thoracolumbar motion less than 120 degrees; or muscle spasm, guarding, or localized tenderness severe enough to cause an abnormal gait or abnormal spinal contour.  VA treatment records from March 10, 2004, to May 9, 2006, do not contain any lumbar range-of-motion testing.

A review of the March 10, 2004, VA examination, and VA treatment records show that from March 10, 2004, to May 9, 2006, a lumbosacral strain with degenerative disc and joint diseases was not productive of a moderate intervertebral disc syndrome with recurring attacks, or incapacitating episodes of intervertebral disc syndrome having a total duration of at least two weeks but less than four weeks during any 12-month term during this period.  The March 2004 VA examiner stated that there were no signs of an intervertebral disc syndrome present.  The March 2004 VA examination revealed that the peripheral nerves were normal.  Motor and sensory functions of the lower extremities were normal.  Knee and ankle jerks were 1+ bilaterally.  VA treatment records show no evidence of recurring attacks or incapacitating episodes of lumbar intervertebral disc syndrome.

A review of the May 10, 2006 and September 2008 VA examination reports and VA and private treatment records shows that from May 10, 2006 to November 25, 2009, a lumbosacral strain with degenerative disc and joint diseases was not productive of unfavorable ankylosis of the entire thoracolumbar spine.  The May 2006 and September 2008 VA examination reports showed no evidence of ankylosis of the entire thoracolumbar spine.  The Veteran was able to extend, laterally flex, and rotate his lumbar spine.  

A review of the May 2006 and VA and private treatment records show that from May 10, 2006, to November 25, 2009, his lumbar disability was not productive of a pronounced intervertebral disc syndrome, or incapacitating episodes of intervertebral disc syndrome having a total duration of at least six weeks during any 12-month term during this period.  

The May 2006 VA examiner noted no evidence of an intervertebral disc syndrome in the sacral nerve roots.  The May 2006 VA examiner did, however, diagnose lumbar intervertebral disc syndrome and noted that the Veteran had foot drop and pain radiating down along the L5 spinal nerve root.  The May 2006 VA examiner noted that there was no evidence of any related bowel, bladder, or erectile dysfunction.  The August 2008 VA examiner diagnosed lumbar intervertebral disc syndrome at L4-S1, most likely involving the sciatic nerve.  There was decreased sensation to light touch and pin prick along the L5-S1 nerve root on the right leg.  Deep tendon reflexes were 2 plus over 4 plus, and there were no sensory deficits.  There were no palpable muscle spasms.  The Board notes that the Veteran has been receiving two separate 10 percent disability ratings for radiculopathy of the right and left lower extremities since 2003 and 2004, respectively.  VA and private treatment records show no evidence of recurring attacks or incapacitating episodes of intervertebral disc syndrome.

The Board has considered the holding in DeLuca and 38 C.F.R. §§ 4.40, 4.45, and 4.59, but finds that schedular evaluations in excess of 10 and 40 percent are not warranted.  The October 2001 VA examiner noted that there was lumbar limitation of motion due to pain, but that there was no weakness, lack of endurance, or incoordination with lumbar range of motion testing.  The March 2004 VA examiner stated that range of lumbar motion was limited by pain, which was a major functional impact, and there was pain in all planes in range of motion testing.  The examiner, however, noted that range of lumbar motion was not limited by fatigue, weakness, and lack of endurance, or incoordination.  The May 2006 VA examiner noted that after repetitive use, pain increased in the low back and that range of motion was additionally limited to 30 degrees of flexion.  The range of motion was otherwise unchanged, and there was no fatigue, weakness, lack of endurance, or incoordination after repetitive use.  While there was pain in all planes in range of motion testing at the August 2008 VA examination, range of motion was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  

Entitlement to an effective date earlier than September 27, 1991, for the assignment of a 10 percent disability rating for post-operative residuals of the removal of a left leg sebaceous cyst

Veterans Claims Assistance Act

VA notified the Veteran in March 2005, June 2008, and November 2011 correspondence of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  In the March 2006 correspondence, VA notified the appellant of how VA determines the disability rating and effective date.  The claim was recently readjudicated in a May 2012 supplemental statement of the case.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  The RO obtained VA treatment records from the Durham VA Medical Center dated in 1991.  In an August 2007 VA Form 9, the appellant's former counsel argued that VA failed to obtain government records available to VA.  The counsel did not identify the nature of these records.  Pursuant to July 2011 remand, the RO in the November 2011 correspondence asked the appellant to identify all treatment for post-operative residuals of a left leg sebaceous cystectomy between September 1990 and September 1991.  The claimant did not identify any specific treatment for that disability during that time period.  

The Board is remanding various claims, in part, to obtain treatment records from the Winston-Salem VA community-based outpatient clinic and any VA hospital that was previously located there.  Although the Veteran's son in a September 2011 statement reported that he received VA treatment in Winston-Salem, North Carolina, prior to 1991, and even though a June 1991 VA treatment record from the facility in Durham, North Carolina reflects that he previously received VA treatment in Winston-Salem, the appellant has not alleged that he received any treatment at a VA facility in Winston-Salem in 1990 or 1991 for post-operative residuals of a left leg sebaceous cystectomy.  Therefore, another remand as to this particular issue to obtain additional VA treatment records is unnecessary.

The Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Pertinent law and regulations

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

According to 38 C.F.R. § 3.400(o)(2), the effective date of an increase in compensation is the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within one year from such date; otherwise, the date of receipt of the claim.  Harper v. Brown, 10 Vet. App. 125, 126-27 (1997).  In making this determination, the Board must consider all of the evidence, including that received prior to a previous final decision.  See Hazan v. Gober, 10 Vet. App. 511, 521 (1997).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 U.S.C.A. § 101(30); 38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.

Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  When a claim has been filed which meets the requirements of 38 C.F.R. §§ 3.151 or 3.152, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. § 3.155.

The date of VA outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim when the report of such treatment or examination relates to a disability for which increased compensation is sought.  38 C.F.R. § 3.157(b)(1).  

The old criteria for rating scars provides that a 10 percent disability rating is warranted for a superficial scar that is tender and painful on objective demonstration.  38 C.F.R. § 4.118, Diagnostic Code 7804 (1991).

The provisions of 38 C.F.R. § 4.31 indicate that in every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation will be assigned when the required symptomatology is not shown.  

Analysis

The Veteran's former representative filed an informal claim for an increased rating for post-operative residuals of the removal of a left leg sebaceous cyst on September 27, 1991.  

The applicable statutory and regulatory provisions require that VA look to all communications from a claimant that may be interpreted as applications or claims, formal and informal, for benefits.  In particular, VA is required to identify and act on informal claims for benefits.  See 38 U.S.C. § 5110(b)(2); 38 C.F.R. 
§§ 3.1(p), 3.400(o)(2), 3.155(a); see also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).

An unappealed June 1966 rating decision granted entitlement to service connection for post-operative residuals of the removal of a left leg sebaceous cyst and assigned a zero percent disability rating.  A review of the record reveals no communication from the Veteran or a representative to VA that can be interpreted as a claim for an increased rating for post-operative residuals of the removal of a left leg sebaceous cyst after the July 1966 notice of the June 1996 rating decision and prior to the September 27, 1991, informal claim for an increased rating.  Neither the veteran nor his representative has identified such a claim.

As for an earlier informal claim, on August 23, 1991, the Veteran received VA treatment for post-operative residuals of the removal of a left leg sebaceous cyst.  Because a formal claim for an increased rating for this disability was filed in October 1991, within one year thereafter under 38 C.F.R. § 3.157, the August 23, 1991, report is considered to be an informal claim of entitlement to an increased rating for post-operative residuals of the removal of a left leg sebaceous cyst.  See also 38 C.F.R. § 3.155.

The Board's inquiry now shifts to the crucial question of when it was "factually ascertainable" that an increase in disability took place.  As alluded to above, such date may potentially be up to one year earlier than August 23, 1991.  

The Veteran first sought treatment for his post-operative residuals of the removal of a left leg sebaceous cyst on August 23, 1991.  The Board has accepted this date as the date of his increased rating claim.  There is no evidence of treatment for this disability from August 24, 1990, to August 23, 1991.  In the absence of any objective indication of problems with the service-connected disability prior to that date, the Board does not believe that further inquiry is needed with respect to the one-year period prior to that date.

There is also no evidence of an increase in disability during the period from August 23, 1991, to September 26, 1991.  The only medical evidence during this period is the August 23, 1991, VA treatment record.  This record shows that there was a healed old scar on the left leg with no tenderness or masses.  There were no complaints or findings of numbness in the area of the scar.

It is not factually ascertainable that an increase in severity of the Veteran's post-operative residuals of the removal of a left leg sebaceous cyst occurred prior to September 27, 1991.  Therefore, the Board cannot assign an effective date earlier than September 27, 1991, for a 10 percent rating for post-operative residuals of the removal of a left leg sebaceous cyst.

The appeal is denied.

In reaching these decisions the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against all of the appellant's claims except one, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an evaluation in excess of 10 percent for a lumbosacral strain with degenerative disc and joint diseases from September 27, 1991, to October 17, 2001, is denied.

A 20 percent evaluation, but not higher, is granted from October 18, 2001, to March 9, 2004, for a lumbosacral strain with degenerative disc and joint diseases subject to the laws and regulations governing the award of monetary benefits.

Entitlement to an evaluation in excess of 10 percent for a lumbosacral strain with degenerative disc and joint diseases from March 10, 2004, to May 9, 2006, is denied.

Entitlement to an evaluation in excess of 40 percent for a lumbosacral strain with degenerative disc and joint diseases May 10, 2006, to November 25, 2009, is denied.

Entitlement to an effective date earlier than September 27, 1991, for the assignment of a 10 percent disability rating for post-operative residuals of the removal of a left leg sebaceous cyst is denied.


REMAND

In its July 2011 remand, the Board directed the RO to attempt to obtain all treatment records from the Durham VA Medical Center, for among other periods, since December 2009.  The RO did not request any treatment records from that facility for that time period.  

In the July 2011 remand, the Board directed the VA psychiatric examiner to opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that any diagnosed psychiatric disorder is related to active service, including gastrointestinal complaints during service and a complaint of nervous trouble on separation.  The psychiatrist (her title according to the VA employee e-mail address book) only addressed whether the currently diagnosed disorders were related to the Veteran's alleged in-service stressors, which are unverified.  The VA psychiatrist must address the matter of any relationship between the current psychiatric disorders and gastrointestinal complaints during service along with a complaint of nervous trouble on separation

In the latest remand, the Board directed the RO to adjudicate the new issues of entitlement to service connection for a left wrist disorder; a pulmonary disorder, to include pulmonary emphysema, as secondary to a right anterior chest lesion (Ghon Complex); multiple joint arthritis; and hypertension.  The RO did not adjudicate any of these issues even though the pulmonary-disorder issue is inextricably intertwined with the increased-rating issue regarding the right anterior chest lesion (Ghon Complex).  Further, all service connection issues are inextricably intertwined with the issue of entitlement to a total rating based on individual unemployability.  Hoyer v. Derwinski, 1 Vet. App. 208 (1991); Harris v. Derwinski, 1 Vet. App. 180 (1991).

In light of the above, the RO did not comply with the directives of the July 2011 remand.  Stegall v. West, 11 Vet. App. 268 (1998).

As noted in the introduction section of this decision, a September 2001 VA treatment record reflects that the Veteran has raised secondary service connection theory of entitlement for his psychiatric disorder.  The RO has not, however, considered this theory of entitlement, nor has it provided the appellant notice of the information and evidence needed to substantiate and complete a claim of entitlement to secondary service connection, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  Such notice must be provided.  38 U.S.C.A. §§ 5103, 5103A.  The VA examining psychiatrist must also address whether a current psychiatric disorder was caused or aggravated by a service-connected disability.

The Veteran's son in a September 2011 statement reported that the appellant received VA treatment in Winston-Salem, North Carolina, prior to 1991, and a June 1991 VA treatment record from the facility in Durham, North Carolina reflects that the claimant previously received VA treatment in Winston-Salem.  The Board notes that currently there is only a VA community-based outpatient clinic in Winston-Salem.  It is possible that there was a VA hospital in Winston-Salem at the time the appellant received medical treatment in that city.  The AMC must attempt to obtain any records from the Winston-Salem VA community-based outpatient clinic as well as any VA hospital that was previously in that city for the period from 1954 to 1991.

In February 1993, the Veteran submitted a statement from Dr. Kenney, which has faded with time and is virtually impossible to now read.  The RO fortunately reproduced a copy of the statement in January 2003, which is near the top of volume two of the claims file.  The transcribed statement reflects that Dr. Kenney opined that the Veteran was unemployable and that his "musculoskeletal conditions, respiratory disorders and functional limitations are moderate to severe in nature."  The Board's April 1996 decision quoted Dr. Kenney extensively and corroborates the RO's later transcription of the original statement.  See April 1996 Board decision, pages 8-9.  Therefore, the Board accepts the January 2003 transcription as an accurate copy of Dr. Kenney's February 1993 statement.

In February 2001 remand, the Board directed a VA respiratory examiner to review Dr. Kenney's February 1993 statement and indicate for the record why he or she agrees or disagrees with Dr. Kenney's conclusions.  The October 2001 and March 2004 VA examiners did not address Dr. Kenney's conclusions regarding the severity of the right anterior chest lesion (Ghon Complex).  Dr. Kenney's statement is pertinent to the claims of an extraschedular evaluation for the lumbar disability, increased ratings for the right anterior chest lesion (Ghon Complex), and entitlement to a total disability rating based on individual unemployability.  

In a May 2012 written argument, the representative in essence argued that the Veteran's service-connected respiratory disorder has worsened since the January 2012 VA examination.  Regardless of the representative's assertion, another VA examination is necessary for an examiner to comment on Dr. Kenney's assertion that the service-connected disability is moderate to severe in nature.  

A VA examination addressing whether the Veteran is unemployable due to service-connected disabilities is necessary.  Another VA examination addressing the nature and extent of any lumbar disability is, however, only necessary if additional competent medical evidence obtained pursuant to this remand indicates that the lumbar spine may be ankylosed or that any lumbar intervertebral disc syndrome may be pronounced or may be manifested by incapacitating episodes of intervertebral disc syndrome having a total duration of at least six weeks during a 12-month term.  

Similarly, another VA gastrointestinal examination is not necessary unless additional competent medical evidence obtained pursuant to this remand indicates that a current gastrointestinal disorder may be associated with service.

A review of the record reflects that the Veteran has also raised the issues of entitlement to service connection for left leg arthritis secondary to post-operative residuals of the removal of a left leg sebaceous cyst; an upper extremity disorder; and a skin disorder.   These new pending service connection issues are inextricably intertwined with the issue of entitlement to a total rating based on individual unemployability and must first be addressed by the RO.  Hoyer; Harris.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The AMC should provide the Veteran notice of the information and evidence needed to substantiate and complete a claim of entitlement to service connection for a psychiatric disorder secondary to a service connected disorder, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.

2.  The AMC must attempt to obtain all treatment records from the Durham VA Medical Center since December 2009 and all treatment records from the Winston-Salem VA community-based outpatient clinic and any VA hospital that was previously in that city for the period from 1954 to 1991.  The AMC should inform the Winston-Salem VA community-based outpatient clinic that it should contact the depository for any records from any VA facility that existed in that city from 1954 to 1991.  Any records obtained should be associated with the Veteran's claims folder.  If the RO cannot locate any identified records held by a Federal government entity, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific government records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

3.  Thereafter, the Veteran must be afforded a VA pulmonary examination by a physician.  The claims folder, a copy of this remand, and access to Virtual VA must be made available to the examiner to review.  In accordance with the latest AMIE worksheets for rating respiratory disabilities, the examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to a right anterior chest lesion (Ghon Complex).  If the appellant's pulmonary pathology cannot be separated between service connected and nonservice connected symptoms, that fact must be stated and explained in full.  The examiner must state whether he or she agrees or disagrees with Dr. Kenney's conclusion in his February 1993 statement (a transcription of which is located near the top of volume 2 of the claims file) that the right anterior chest lesion (Ghon Complex) is moderate to severe in nature.  A complete rationale for any opinion offered must be provided.

4.  Thereafter, the AMC must make the claims folder, a copy of this REMAND, and access to Virtual VA available to the examiner who conducted the January 2012 VA psychiatric examination for a medical opinion.  That examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the diagnosed depression or cognitive impairment is related to active service, including due to gastrointestinal complaints and a complaint of nervous trouble on separation.  That examiner must also opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the Veteran's lumbosacral strain with degenerative disc and joint diseases, bilateral radiculopathy of the lower extremities, right anterior chest lesion (Ghon Complex), or post-operative residuals of the removal of a left leg sebaceous cyst caused or aggravates any diagnosed psychiatric disorder to include depression or cognitive impairment.  If the examiner thinks another examination is warranted to render these opinions, such an examination should be scheduled.  If the January 2012 VA psychiatric examiner is unavailable, the AMC should make the claims file available for review by another psychiatrist for a medical opinion.  A complete rationale for any opinion offered must be provided.

If the examiner is unable to provide an opinion that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the examining doctor must specifically explain why the cause of any diagnosed psychiatric disorder is unknowable. 

5.  If and only if additional competent medical evidence obtained pursuant to this remand indicates that the lumbar spine may be ankylosed or that the lumbar intervertebral disc syndrome may be pronounced or may be manifested by incapacitating episodes of intervertebral disc syndrome having a total duration of at least six weeks during a 12-month term, then the Veteran must be afforded a VA orthopedic examination by a physician.  The claims folder and access to Virtual VA are to be made available to the examiner to review.  In accordance with the latest AMIE worksheets for rating spinal disabilities, the examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to a lumbosacral strain with degenerative disc and joint disease.  A complete rationale for any opinion offered must be provided.  

6.  If and only if additional competent medical evidence obtained pursuant to this remand indicates that a current gastrointestinal disorder may be associated with service, then the Veteran must be afforded a gastrointestinal examination, to be conducted by a physician, to determine the nature and etiology of any diagnosed gastrointestinal disorder.  All indicated tests must be accomplished.  The claims folder, a copy of this REMAND, and access to Virtual VA  must be made available to the examiner.  Thereafter, the examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that any diagnosed gastrointestinal disorder is related to active service, including complaints of gastrointestinal symptomatology in service.  A complete rationale for any opinion offered must be provided.

If the examiner is unable to provide an opinion that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the examining doctor must specifically explain why the cause of any diagnosed gastrointestinal disorder is unknowable. 

7.  The RO must adjudicate the new issues of entitlement to service connection for a left wrist disorder; a pulmonary disorder, to include pulmonary emphysema, as secondary to a right anterior chest lesion (Ghon Complex); multiple joint arthritis, to include left leg arthritis secondary to post-operative residuals of the removal of a left leg sebaceous cyst; hypertension secondary to the lumbar disability, the right lower extremity radiculopathy, a left wrist disorder, and a psychiatric disorder; an upper extremity disorder; and a skin disorder.  Thereafter, if the Veteran files a timely notice of disagreement to any denial, the RO must issue a statement of the case addressing any appealed issue.  The Veteran is hereby informed that the Board may only exercise appellate jurisdiction over this matter if she perfects an appeal in a timely manner.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2011).

8.  Thereafter, the Veteran should then be afforded a VA examination by a physician.  The claims folder, a copy of this REMAND, and access to Virtual VA are to be made available to the examiner.  The examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the Veteran is unable to obtain and retain substantially gainful employment solely due to his service-connected disabilities.  (The examiner should be aware that the RO may have granted additional service connection claims after the date of this remand.  If so, the examiner must take that fact and those service connected disorders into consideration.)  At the time of this remand/decision the Veteran was service connected for lumbosacral strain with degenerative disc and joint diseases, bilateral lower extremity radiculopathy, a right anterior chest lesion (Ghon Complex), and post-operative residuals of the removal of a left leg sebaceous cyst.  A complete rationale for any opinion offered must be provided.  

9.  The Veteran is to be notified that it is his responsibility to report for the scheduled examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  

10.  After the development requested, the AMC should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND. If any report is deficient in any manner, the AMC must implement corrective procedures at once.

11.  Thereafter, the AMC must readjudicate the issues on appeal.  The issue of entitlement to a compensable rating for a right anterior chest lesion (Ghon Complex), prior to September 27, 1991, must be considered under the old criteria for rating respiratory disorders.  The issue of entitlement to a rating in excess of 10 percent for a right anterior chest lesion (Ghon Complex), since September 27, 1991, must be considered under both the old and new criteria for rating respiratory disorders.  The issue of what schedular evaluation is warranted for a lumbosacral strain with degenerative disc and joint diseases since November 26, 2009, must be considered under both the old and new criteria for rating spinal disorders.  The issue of entitlement to service connection for a psychiatric disorder must be considered on a direct basis and as secondary to service-connected disabilities.  If any benefit is not granted, the appellant and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


